Title: James Madison to William Cabell Rives, 13 July 1829
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 July 13. 1829
                            
                        
                        
                        I recd. by the last mail yours of the 8th. but not in time for an answer by its return. I hope however a
                            letter to Mr. Gallatin which I inclose with pleasure will not be too late for the object of it
                        I thank you, Sir, for your attention to the case of Cooley; and am very glad that you will be able to put
                            Genl. Lafayette at ease agst. the threatened litigation.
                        Your postscript relating to Dr. Patterson gives me sincere pleasure, as it ought to do, if we have not much
                            overrated the interest the University has in his permanent connection with it.
                        My health is in a course of improvement, but not without remains of indisposition and feebleness, which
                            did not permit me to join my Colleagues now in Session at the University, which I greatly regret.
                        Repeating the wishes, in which Mrs. Madison joins, for every happiness to yourself & Mrs. Rives, we
                            beg you both to be assured of our affectionate regards
                        
                        
                            
                                James Madison
                            
                        
                    